NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

In the Interest of S.R.C., a child. )
___________________________________)
                                    )
PROSPECTIVE ADOPTIVE PARENTS,       )
                                    )
               Appellant,           )
                                    )
v.                                  )              Case No. 2D18-1700
                                    )
T.D.,                               )
                                    )
               Appellee.            )
                                    )

Opinion filed October 17, 2018.

Appeal from the Circuit Court for Manatee
County; Diana L. Moreland, Judge.

Shannon McLin Carlyle of The Carlyle
Appellate Law Firm, Orlando, for
Appellant.

T.D., pro se.



PER CURIAM.

                Affirmed.


NORTHCUTT, MORRIS, and SALARIO, JJ., Concur.